Citation Nr: 1204988	
Decision Date: 02/09/12    Archive Date: 02/23/12

DOCKET NO.  09-08 789	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Whether new and material evidence has been received sufficient to reopen a claim for service connection for a back disorder.

2.  Entitlement to service connection for a bilateral foot disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife



ATTORNEY FOR THE BOARD

L. Barstow, Associate Counsel

INTRODUCTION

The Veteran had active military service from October 1977 to April 1991.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  

In May 2011, the Veteran testified at a hearing conducted at the RO before the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the claims file.

Since the last supplemental statement of the case (SSOC), additional evidence has been received, without a waiver, in the form of medical records.  Normally, absent a waiver from the Veteran, a remand is necessary when evidence is received by the Board that has not been considered by the RO.  Disabled Am. Veterans v. Sec'y of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  Here, however, as the Board is reopening the claim for service connection for a back disorder (which represents a complete grant of that aspect of the appeal and is the only issue being decided at this time), a remand is not necessary.  Furthermore, for the reasons set forth below, the underlying claim for service connection for a back disorder, as well as the claim for service connection for a bilateral foot disorder, are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  By an unappealed August 1991 rating action, the RO denied service connection for a back disorder.
2.  Evidence received after the August 1991 denial of service connection for a back disorder relates to an unestablished fact necessary to substantiate that issue and raises a reasonable possibility of substantiating that underlying claim.


CONCLUSIONS OF LAW

1.  The RO's August 1991 denial of service connection for a back disorder is final. 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.200, 20.302, 20.1103 (2011).  

2.  Evidence received since the final August 1991 decision is new and material, and the claim for service connection for a back disorder is reopened.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5108, 7105 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.156, 20.1103 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

On November 9, 2000, the President signed into law the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, & 5126 (West 2002 & Supp. 2011)).  The VCAA imposes obligations on VA in terms of its duty to notify and to assist claimants.  

The Board has considered the legislation regarding VA's duty to notify and to assist claimants but finds that, given the favorable action taken herein with regard to the issue of whether new and material evidence has been received sufficient to reopen the previously denied claim for service connection for a back disorder, no further discussion of these VCAA requirements is required with respect to this matter.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).  
II.  Analysis

Service connection for a back disorder was initially denied in August 1991 because the evidence did not show that a diagnosis of a back disorder had been made.  In other words, evidence of record did not reflect a current disability.  After receiving notice of the August 1991 decision, the Veteran did not initiate an appeal of that denial.  Later, in April 2007, however, he applied to have his claim reopened.

A decision of the RO becomes final and is not subject to revision on the same factual basis unless an appeal is initiated within one year of the notice of decision, or within 60 days of the issuance of the statement of the case (SOC).  38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.302, 20.1103 (2011); 38 C.F.R. §§ 19.129, 19.192 (2011).  If a claim of entitlement to service connection has been previously denied and that decision became final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim.  38 U.S.C.A. § 5108; see Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

The Board must consider the question of whether new and material evidence has been received because it goes to the Board's jurisdiction to reach the underlying claim and adjudicate the claim de novo. Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996). If the Board finds that no such evidence has been offered, that is where the analysis must end, and what the RO may have determined in that regard is irrelevant. Barnett, supra. Further analysis, beyond consideration of whether the evidence received is new and material, is neither required nor permitted. Id. at 1384. Butler v. Brown, 9 Vet. App. 167, 171 (1996).

"New" evidence is evidence not previously submitted to agency decision makers.  "Material" evidence is evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  In determining whether evidence is new and material, the "credibility of the evidence is to be presumed."  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

Here, relevant evidence of record at the time of the August 1991 rating decision consisted of the Veteran's service treatment records (STRs), VA treatment records dated in June 1991, a VA examination in July 1991, and the Veteran's contentions.  His STRs showed no back complaints, symptoms, or findings.  The Veteran did not report any back complaints at the July 1991 VA examination and no muscular or skeletal structural defects were found on examination.  The June 1991 treatment records did not contain any back complaints. 

Accordingly, at the time of the denial of the claim for service connection for a back disorder in August 1991, the claims folder contained no competent evidence of a current disability.  Thus, the RO, in August 1991, denied the claim of service connection for a back disorder.  The Veteran did not appeal the RO's decision, and the denial became final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.200, 20.302, 20.1103 (2011).  

In reaching the conclusion that the August 1991 decision is final, the Board is cognizant of the Federal Circuit's recent holding in Bond v. Shinseki, No. 2010-7096 (Fed. Cir. Oct. 7, 2011).  In that case, the United States Court of Appeals for the Federal Circuit found that 38 C.F.R. § 3.156(b) requires that VA evaluate submissions during relevant time periods to determine whether they contained new and material evidence relevant to a pending claim, even if the new submission may support a new claim.  Bond v. Shinseki, No. 2010-7096 (Fed. Cir. Oct. 7, 2011).  In this regard, the Board notes that submission of additional evidence does not extend the period for initiation of an appeal by submission of a notice of disagreement.  38 C.F.R. § 20.304 (2011).  However, under 38 C.F.R. § 3.156(b), new and material evidence received prior to the expiration of the appeal period, or prior to the appellate decision if a timely appeal has been filed will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(b) (2011).  Here, no new evidence pertinent to the issue of a back disorder was received between the August 1991 rating decision and the 2007 claim.  The August 1991 rating decision is thus final.  
The relevant evidence received since the August 1991 denial consists of VA treatment records dated through November 2008, private treatment records dated from April 2005 to February 2011, and the Veteran's contentions, including his testimony at the July 2011 hearing.  The Veteran was first treated for back pain in March 2007; in April 2007, he reported having back pain for one month.  According to private treatment records, the Veteran was diagnosed with spinal stenosis and disc bulges in April 2007.  VA treatment records reflect a diagnosis of degenerative joint disease of the lumbar spine also in April 2007.  The Veteran contends that his back has hurt ever since service when he received numerous spinal taps when undergoing treatment for a brain aneurysm.  

This newly received evidence relates to an unestablished fact necessary to reopen the previously denied claim of service connection for a back disorder-namely, evidence that the Veteran has a current diagnosis of a disability.  Medical records in this case clearly reflect diagnoses of back disorders-spinal stenosis, disc bulges, and degenerative joint disease and clearly support the Veteran's assertion that he has a current disability of his back.  Further, the Veteran testified regarding having a continuity of symptomatology since service.  The Board concludes, therefore, that such additional evidence is both new and material.  Accordingly, the Board grants the Veteran's application to reopen this previously denied issue. 


ORDER

New and material sufficient to reopen a previously denied claim for service connection for a back disorder having been received, the appeal is granted to this extent only.  


REMAND

Regrettably, a remand is necessary for further evidentiary development of the underlying claim for service connection for a back disorder as well as the additional claim for service connection for a bilateral foot disorder.  
With regards to the Veteran's back disorder, he has testified that his back pain began in service following numerous spinal taps when he was treated for a brain aneurysm.  Hearing transcript (T.) at 5.  The Veteran is competent to report his symptomatology.  Layno v. Brown, 6 Vet. App. 465 (1994).  Also, a layperson is competent to testify in regard to the onset and continuity of symptomatology.  Heuer v. Brown, 7 Vet. App. 379, 384 (1995); Falzone v. Brown, 8 Vet. App. 398, 403 (1995); Caldwell v. Derwinski, 1 Vet. App. 466 (1991).  In this case, the Board also finds the Veteran to be credible in reporting that the onset of his back pain in service and has continued since service, especially as he first filed a claim for a back disorder in May 1991, the month following his discharge from service.  

Because the Veteran has competently and credibly reported having back pain since service and because he has current diagnoses of spinal stenosis, disc bulges, and degenerative joint disease of his lumbar spine, the Board finds that a remand is necessary to afford him a VA examination to determine if has a back disorder that is related to his military service.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Turning to the Veteran's claim for service connection for a bilateral foot disorder, the Veteran testified at the recent hearing that he first had corns in service and that his symptoms have continued since service.  Hearing transcript (T.) at 12-13.  He testified that he self-treated his corns as many others in service had the same problems.  Id.  The Veteran also testified that he wore steel-toed combat boots in service that bothered his feet.  T. at 15.  His post-service medical records show that he had corns on his feet and had bilateral hammer toe surgery in May 2005 and underwent additional foot surgery in February 2011.  Because the Board finds the Veteran competent and credible with regard to his reports of the onset of his foot problems in service, and as post-service records show treatment for bilateral foot disorders, the Board finds that a remand is necessary to afford him a VA examination to determine if has a bilateral foot disorder that is related to his military service.  See McLendon, 20 Vet. App. 79.

Furthermore, the most recent VA treatment records from the VA Medical Center (VAMC) in Memphis, Tennessee are dated in November 2008.  Accordingly, on remand, records of any ongoing VA back and bilateral foot treatment that the Veteran may be receiving should also be obtained.  38 U.S.C.A. § 5103A(c) (West 2002).  See also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency and must be obtained if pertinent).  Also, the Veteran testified receiving private treatment for his back and his feet.  The claims file contains records from R.U, M.D. dated through February 2011; H.F., M.D. dated through June 2007; S.C., M.D. dated through December 2005; and the East Memphis Surgery Center dated through February 2011.  On remand, records of any additional private treatment that the Veteran may be receiving should also be obtained.  

Accordingly, the case is REMANDED for the following action:

1.  Issue to the Veteran a VCAA notification letter pertaining to the issues of entitlement to service connection for a back disorder and a bilateral foot disorder.  

2.  After obtaining the appropriate release of information forms where necessary, procure records of post-service back and bilateral foot treatment that the Veteran has received.  The Board is particularly interested in records of such treatment that the Veteran may have from Dr. R.U. since February 2011; Dr. H.F. since June 2007; Dr. S.C. since December 2005; the East Memphis Surgery Center since February 2011; and from the VA Medical Center in Memphis, Tennessee since November 2008.  If any such records identified by the Veteran are not available, he should be so informed, and notations as to the unavailability of such records and as to the attempts made to obtain the documents, should be made in the claims file.  All such available reports should be associated with the claims folder.

3.  Then, accord the Veteran an appropriate VA examination to determine the nature, extent, and etiology of his back and foot complaints.  The claims file, including a copy of this remand, must be made available to the examiner for review in connection with the examination, and a notation that this review has taken place should be made in the examination report.  All indicated tests should be conducted, and the reports of any such studies should be incorporated into the examination report to be associated with the claims file.

The examiner is requested to obtain a detailed history of the Veteran's symptoms as observed by him and others since service, review the record, and offer an opinion as to whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of approximately 50 percent), or less likely than not (i.e., probability less than 50 percent) that any diagnosed back and bilateral foot disorders had their clinical onset in service or are otherwise related to active duty.  In answering this question, the examiner should address the Veteran's competent and credible reports that his back and bilateral foot symptoms began in service.  

A complete rationale should be given for all opinions and conclusions expressed.  If the examiner finds that he/she must resort to speculation to render the requested opinion, he/she must state what reasons, with specificity, that this question is outside the scope of a medical professional conversant in VA practices.

4.  Then, readjudicate the issues of entitlement to service connection for back and bilateral foot disorders.  If any benefit remains denied, the Veteran and his representative should be provided a supplemental statement of the case and given an appropriate opportunity to respond.  The case should then be returned to the Board for further consideration, if otherwise in order.

No action is required of the Veteran until he is notified by the RO; however, the Veteran is advised that failure to report for any scheduled examination may result in the denial of his claims.  38 C.F.R. § 3.655 (2011).  He has the right to submit additional evidence and argument on the matters that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


